Case 4:20-cv-11111-RWZ Document 25 Filed 12/08/20 Page 1 of 4

UNITED STATES DISTRICT COURT
DISTRICT OF MASSACHUSETTS

CIVIL ACTION NO. 20-CV-11111-RWZ

MARQUES CARR-LAQUIDARA
Vv.
CIRCUSTRIX HOLDINGS, LLC and
FUN SPOT MANUFACTURING, LLC
MEMORANDUM & ORDER
December 8, 2020
ZOBEL, S.D.J.

Plaintiff sues defendants for grievous injuries suffered at a Sky Zone trampoline
park in Westborough, Massachusetts. Defendant Fun Spot Manufacturing, LLC (“Fun
Spot”) built the Sky Zone trampoline park. CircusTrix Holdings, LLC ("CircusTrix’) is a
Utah-based limited liability company that purchased the Westborough Sky Zone fourteen
months after plaintiffs accident.’ CircusTrix moves to dismiss for lack of personal
jurisdiction. Plaintiff moves to remand, opposed by CircusTrix, but not by Fun Spot.

I. Motion to Dismiss

a. Standard of Review

When determining personal jurisdiction, a district court may choose from among
several methods outlined in Boit v. Gar—Tec Products, Inc., 967 F.2d 671, 674-679 (1st
Cir.1992). | review this case under Boit’s prima facie standard. Under that test, plaintiff

has the burden of establishing that jurisdiction over the defendant lies in the forum state.

 

1 This fact is offered by defendant, but plaintiff did not contest it at the hearing held on November 10, 2020.
1
Case 4:20-cv-11111-RWZ Document 25 Filed 12/08/20 Page 2 of 4

See Adelson v. Hananel, 510 F.3d 43, 48 (1st Cir. 2007). To meet that burden, he cannot
rest upon the pleadings, but is “obliged to adduce evidence of specific facts.” Foster—
Miller, Inc. v. Babcock & Wilcox Can., 46 F.3d 138, 145 (1st Cir.1995). The court takes
“those specific facts affirmatively alleged by the plaintiffs as true and construe[s] them in
the light most congenial to the plaintiff['s] jurisdictional claim.” Platten v. HG Bermuda
Exempted Ltd., 437 F.3d 118, 134 (1st Cir. 2006) (quoting Massachusetts Sch. of Law at
Andover, Inc. v. Am. Bar Ass’n, 142 F.3d 26, 34 (1st Cir. 1998)). The court also considers.

uncontested facts offered by defendant. Id.
b. Discussion

This is a diversity action, see 28 U.S.C. § 1332(a), over which the court’s authority
is bounded by Federal Rule of Civil Procedure 4(k). The case against defendant may be
heard if it is “subject to the jurisdiction of a court of general jurisdiction in the state where
the district court is located.” See Fed. R. Civ. P. 4(k)(1)(a). When relying on a long-arm
statute, plaintiff must show that jurisdiction is authorized by state statute and consistent
with the U.S. Constitution. See Platten, 437 F.3d at 135. “The Supreme Judicial Court of
Massachusetts has interpreted the state’s long-arm statute as coextensive with the outer
limits of the Constitution.” Id. (citing “Automatic” Sprinkler Corp. of Am. v. Seneca Foods

Corp., 280 N.E.2d 423, 424 (Mass. 1972).

Under the Constitution’s due process clause, a defendant must have sufficient
“minimum contacts with [the forum state] such that maintenance of the suit does not offend
‘traditional notions of fair play and substantial justice.” Int'l Shoe Co. v. Washington, 326

U.S. 310, 316 (1945) (quoting Milliken v. Meyer, 311 U.S. 457, 463 (1940)).
Case 4:20-cv-11111-RWZ Document 25 Filed 12/08/20 Page 3 of 4

A plaintiff may assert general or specific jurisdiction over the defendant. Here, he
argues the latter. The existence of specific jurisdiction is determined by a three part test:
“(1) whether the claim directly arises out of, or relates to, the defendant's forum state
activities; (2) whether the defendant's in-state contacts represent a purposeful availment of
the privilege of conducting activities in the forum state, thereby invoking the benefits and
protections of that state’s laws and making the defendant's involuntary presence before
the state’s courts foreseeable; and (3) whether the exercise of jurisdiction is reasonable.”
Baskin-Robbins Franchising LLC v. Alpenrose Dairy, Inc., 825 F.3d 28, 35 (ist Cir. 2016)
(quoting C.W. Downer & Co. v. Bioriginal Food & Sci. Corp., 771 F.3d 59, 65 (1st Cir.
2014)). An affirmative answer to each inquiry is required for specific jurisdiction to attach.

Id.

Plaintiff fails on the first question. The First Circuit “steadfastly rejects the exercise
of personal jurisdiction whenever the connection between the cause of action and the
defendant's forum-state contacts seems attenuated and indirect.” Harlow v. Children’s
Hosp., 432 F.3d 50, 60 (1st Cir. 2005) (quoting United Elec., Radio & Mach. Workers of
Am. v. 163 Pleasant St. Corp., 960 F.2d 1080, 1088 (1st Cir. 1992)). The defendant's in-
state conduct “must form an important, or at least material, element of proof in the |
plaintiff's case.” Id. Said otherwise, “due process demands something like a proximate
cause nexus.” Id. at 61 (quoting Cambridge Literary Properties, Ltd. v. W. Goebel
Porzellanfabrik G.m.b.H. & Co. Kg., 295 F.3d 59, 65 (ist Cir. 2002)). Plaintiffs injury
cannot be said to have arisen out of defendant’s in-state contacts because, as plaintiff

admits, CircusTrix did not acquire the Sky Zone until fourteen months after the accident.
Case 4:20-cv-11111-RWZ Document 25 Filed 12/08/20 Page 4 of 4

Plaintiff nonetheless argues that CircusTrix can still be liable under a theory of
successor liability. The general rule in Massachusetts is that successor liability imposes
liability on a purchasing corporation if “(1) the successor expressly or impliedly assumes
liability of the predecessor, (2) the transaction is a de facto merger or consolidation, (3) the
successor is a mere continuation of the predecessor, or (4) the transaction is a fraudulent
effort to avoid liabilities of the predecessor.” Guzman v. MRM/Elgin, 567 N.E.2d 929, 931

(Mass. 1991). No evidence has been presented of any of these conditions.

Because the court cannot exercise personal jurisdiction over CircusTrix, Counts I-IX

are dismissed.
Il. Motion for Remand

With all counts against CircusTrix dismissed, its opposition to plaintiff's motion to
remand is moot. Because Fun Spot does not oppose the motion, the remaining counts are

remanded to state court.
Il. Conclusion

The Motion to Dismiss (Docket # 10) is ALLOWED. Counts I-IX are dismissed. The

now unopposed Motion to Remand (Docket # 14) is ALLOWED.

December 8, 2020 a) VA

DATE ~\ RYA W. ZOBEL
UNITED.STATES DISTRICT JUDGE
